                   Case 19-10879-CSS           Doc 191           Filed 08/20/19     Page 1 of 9



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE
------------------------------------------------------------ x
In re:                                                       :      Chapter 11
                                                             :
WMC MORTGAGE, LLC,                                           :      Case No. 19–10879 (CSS)
                                                             :
                            1                                       Obj. Deadline: Sept. 3, 2019 at 4:00 p.m. (ET)
                  Debtor.                                    :
                                                             :      Hearing Date: Sept. 13, 2019 at 11:00 a.m. (ET)
------------------------------------------------------------ x

         MOTION OF DEBTOR FOR ENTRY OF AN ORDER (I) EXTENDING ITS
           EXCLUSIVE PERIODS AND (II) GRANTING RELATED RELIEF

         WMC Mortgage, LLC, (“WMC”) as debtor and debtor in possession in the above-

captioned chapter 11 case (the “Debtor”), respectfully represents as follows in support of this

motion (the “Motion”):

                                                  Background

         1.        On April 23, 2019 (the “Commencement Date”), the Debtor commenced with

the United States Bankruptcy Court for the District of Delaware (the “Court”) a voluntary case

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtor is

authorized to continue to operate its business and manage its property as a debtor in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.                        No trustee, examiner, or

statutory committee of creditors has been appointed in this chapter 11 case.

         2.        The Debtor commenced this chapter 11 case to resolve the remaining claims

against it, which primarily consist of (a) one pending contract action for alleged breaches of

representations and warranties relating to the Securitized Asset Backed Receivables LLC Trust

2006-WM2, which is stayed and subject to a proposed settlement, and (b) potential contingent,



1
  The last four digits of the Debtor’s federal tax identification number are 2008. The Debtor’s principal office is
located at 6320 Canoga Avenue, Suite 1420, Woodland Hills, California 91367.




RLF1 21683079V.5
                   Case 19-10879-CSS          Doc 191       Filed 08/20/19        Page 2 of 9



disputed, and unliquidated unsecured claims relating to the Debtor’s former residential mortgage

loan origination business.

         3.        On August 2, 2019, the Debtor filed its Disclosure Statement for the Chapter 11

Plan of Liquidation of WMC Mortgage, LLC [Docket No. 169] (as amended, supplemented, or

otherwise modified from time to time, the “Disclosure Statement”) and its Chapter 11 Plan of

Liquidation of WMC Mortgage, LLC [Docket No. 168] (as amended, supplemented, or otherwise

modified from time to time, the “Plan”). A hearing to consider approval of the proposed

Disclosure Statement is currently scheduled for September 13, 2019, at 10:00 a.m. (ET).

         4.        Additional information regarding the Debtor’s business, capital structure, and the

circumstances leading to the commencement of this chapter 11 case is set forth in the

Declaration of Mark V. Asdourian in Support of Debtor’s Chapter 11 Petition and First-Day

Relief [Docket No. 2] (the “First Day Declaration”),2 which was filed on the Commencement

Date and is incorporated herein by reference.

                                                 Jurisdiction

         5.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C.

§ 157(b). Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

         6.        Pursuant to Rule 9013–1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtor consents to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent of the parties,

2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First Day
Declaration.



                                                        2
RLF1 21683079V.5
                   Case 19-10879-CSS        Doc 191     Filed 08/20/19    Page 3 of 9



cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

                                           Relief Requested

         7.        Section 1121(b) of the Bankruptcy Code provides for an initial period of 120 days

after the commencement of a chapter 11 case during which a debtor has the exclusive right to file

a chapter 11 plan. See 11 U.S.C. § 1121(b) (“Except as otherwise provided in this section, only

the debtor may file a plan until after 120 days after the date of the order for relief under this

chapter.”). Section 1121(c)(3) of the Bankruptcy Code provides that if a debtor files a plan

within the 120-day exclusive filing period, it has a 180-day period from its petition date to solicit

acceptance of its plan. 11 U.S.C. §11 1121(c)(3). The Debtor’s initial exclusive period to file a

chapter 11 plan (the “Exclusive Filing Period”) and exclusive period to solicit acceptances of a

chapter 11 plan (the “Exclusive Solicitation Period,” and together with the Exclusive Filing

Period, the “Exclusive Periods”) are currently set to expire on August 21, 2019, and October 18,

2019, respectively.

         8.        By this Motion, pursuant to section 1121(d) of the Bankruptcy Code, the Debtor

requests entry of an order (i) extending its Exclusive Filing Period for 120 days through and

including December 19, 2019, (ii) extending its Exclusive Solicitation Period for approximately

120 days through and including February 18, 2020, without prejudice to the Debtor’s rights to

seek additional extensions of such periods, and (iii) granting related relief.

         9.        A proposed form of order granting the relief requested herein is attached hereto as

Exhibit A (the “Proposed Order”).




                                                    3
RLF1 21683079V.5
                   Case 19-10879-CSS            Doc 191       Filed 08/20/19         Page 4 of 9



                                                 Basis for Relief

         10.       Pursuant to section 1121(d) of the Bankruptcy Code, the Court may extend the

Exclusive Periods “for cause.” 3 The Debtor may seek extensions of the Exclusive Periods at any

time before its expiration. “[I]f a motion to extend the time to take any action is filed before the

expiration of the period prescribed by the Code, the Fed. R. Bankr. P., the[] Local Rules or Court

order, the time shall automatically be extended until the Court acts on the motion, without the

necessity for the entry of a bridge order.”4 Local Rule 9006-2; see also In re Matter of CPM

Energy Sys., Inc., 103 B.R. 508, 508 (Bankr. D. Del. 1989) (noting that an extension request

made on the 119th day of the original 120–day period established by statute was timely).

         11.       The Bankruptcy Code neither defines the term “cause” for purposes of section

1121(d) nor establishes formal criteria for an extension of the Exclusive Periods. The legislative

history of section 1121 of the Bankruptcy Code indicates, however, that “cause” is intended to be

a flexible standard to balance the competing interests of a debtor and its creditors. See H.R. Rep.

No. 95-595, at 231-32 (1978), reprinted in 1978 U.S.C.C.A.N. 5787, 6191 (noting that Congress

intended to give bankruptcy courts great flexibility to protect a debtor’s interests by allowing a

debtor an unimpeded opportunity to negotiate settlement of debts without interference from other

parties in interest).

         12.       In determining whether cause exists to extend a debtor’s exclusive periods, a

bankruptcy court may consider a variety of factors to assess the totality of circumstances in each

case. See, e.g., First Am. Bank of N.Y. v. Sw. Gloves & Safety Equip., Inc., 64 B.R. 963, 965 (D.

3
  See 11 U.S.C. § 1121(d) (“[O]n the request of a party in interest made within the respective periods specified in
subsections (b) and (c) of this section and after notice and a hearing, the court may for cause reduce or increase the
120-day period or the 180-day period referred to in this section.”).
4
  Here, this Motion was filed prior to the expiration of the Exclusive Periods. Accordingly, such periods are
automatically extended until the Court has an opportunity to consider the Motion.



                                                          4
RLF1 21683079V.5
                    Case 19-10879-CSS         Doc 191     Filed 08/20/19      Page 5 of 9



Del. 1986) (“Section 1121(d) provides the Bankruptcy Court with flexibility to either reduce or

increase that period of exclusivity in its discretion.”); In re Borders Grp., Inc., 460 B.R. 818,

821–22 (Bankr. S.D.N.Y. 2011) (“The determination of cause under section 121(d) is a fact-

specific inquiry and the court has broad discretion in extending or terminating exclusivity”); In

re Adelphia Commc’n Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y. 2006) (identifying objective

factors courts historically have considered in determining whether cause exists to extend or

terminate exclusivity); see also In re McLean Indus., Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y.

1987); In re Dow Corning Corp., 208 B.R. 661, 664 (Bankr. E.D. Mich. 1997); In re Express

One Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996).

         13.         These factors include, without limitation:

                    i.      the size and complexity of the debtor’s case;

                   ii.      the necessity for sufficient time to permit the debtor to negotiate a chapter
                            11 plan and prepare adequate information;

                iii.        the existence of good faith progress towards reorganization;

                iv.         the fact that the debtor is paying its bills as they become due;

                   v.       whether the debtor has demonstrated reasonable prospects for filing a
                            viable plan;

                vi.         whether the debtor has made progress in negotiations with its creditors;

               vii.         the amount of time which has elapsed in the case;

               viii.        whether the debtor is seeking an extension of exclusivity in order to
                            pressure creditors to submit to the debtor’s reorganization demands; and

                ix.         whether an unresolved contingency exists.

See, e.g., Adelphia Commc’n, 352 B.R. at 587 (noting that the nine factors listed above are

“objective factors which courts historically have considered in making determinations of this

character”); In re Cent. Jersey Airport Servs., LLC, 282 B.R. 176, 183 (Bankr. D.N.J. 2002); In

re McLean Indus. Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y. 1987).

                                                      5
RLF1 21683079V.5
                   Case 19-10879-CSS            Doc 191        Filed 08/20/19         Page 6 of 9



         14.       Not all of these factors are relevant in every case, and a finding that any one of

these factors exist may justify extending a debtor’s exclusive periods. See, e.g., In re Express

One Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996) (finding four factors relevant in

determining whether cause exists to extend exclusivity); In re Interco, Inc., 137 B.R. 999, 1001

(Bankr. E.D. Mo. 1992) (same).

         15.       As discussed below, applying the identified standards to the facts of this chapter

11 case demonstrates that ample cause exists to further extend the Exclusive Periods.

A.       The Debtor Has Made “Good Faith Progress”

         16.       The Debtor has done much more than simply make “good faith progress” in

addressing the issues that have arisen in this chapter 11 case. Indeed, on August 2, 2019, a mere

three months after this case was filed, the Debtor filed the Plan and Disclosure Statement. That

filing was the culmination of significant effort that commenced with the Debtor obtaining access

to postpetition financing that has allowed the Debtor to operate in the ordinary course and fund

expenses associated with the chapter 11 case, thereby maximizing value for the benefit of its

estate. At the outset of the chapter 11 case, the Debtor focused on obtaining critical “first” and

“second day” relief and complying with its duties as debtor in possession under the Bankruptcy

Code (e.g., preparing operating reports, filing its schedules of assets and liabilities and

statements of financial affairs, and attending the 341 meeting). All the while, the Debtor also

focused on the resolution of outstanding claims against it, and has filed its first batch of claim

objections in its effort to resolve such claims.5 In sum, the Debtor has made far more progress in

the first few months of this case than many, if not most, non-prepackaged chapter 11 cases.


5
  The Debtor has filed three claim objections [Docket Nos. 155, 182 & 187] (one of which covered three separate
claimants) in its effort to resolve the outstanding contingent, disputed, and unliquidated claims filed against it. The
Debtor continues to analyze all remaining claims and intends to file additional objections as necessary.



                                                          6
RLF1 21683079V.5
                   Case 19-10879-CSS       Doc 191     Filed 08/20/19    Page 7 of 9



B.       The Requested Extension Has a Proper Purpose

         17.       When granting an extension, there should be a reasonable prospect of filing a

viable plan. See In re Cent. Jersey Airport, 282 B.R. at 183 (approving an extension because the

debtors had a reasonable probability of a successful reorganization). The requested extension

should not be for an improper purpose, such as pressuring creditors. See, e.g., In re Serv. Merch.

Co., Inc., 256 B.R. 744, 751 (Bankr. M.D. Tenn. 2000) (finding no improper purpose without

objections suggesting otherwise).

         18.       The Debtor is not making this request to delay this chapter 11 case and, in turn,

pressure creditors. Rather, the Debtor has already filed, and is seeking a timely confirmation of,

the Plan. This is the Debtor’s first request for extensions of the Exclusive Periods, and the

request is solely to allow the Debtor the time necessary to confirm the Plan, which will maximize

the potential recoveries for its stakeholders.

C.       The Debtor Is Current On Payment of Postpetition Administrative Expenses

         19.       In determining whether to grant an extension of exclusivity, courts also assess a

debtor’s liquidity and whether the debtor continues to pay its debts as they become due. See In

re Texaco, Inc., 76 B.R. 322 (Bankr. S.D.N.Y. 1987).

         20.       The Debtor continues to manage its property as debtor in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. The Debtor continues to pay all ongoing,

ordinary course expenses and remains focused on assuring that all administrative expenses are

paid on time.

D.       Relatively Little Time Has Elapsed Since This Chapter 11 Case Was Commenced

         21.       This is the Debtor’s first request for an extension of the Exclusive Periods. The

request comes less than four months into this chapter 11 case. Considering the challenges facing



                                                   7
RLF1 21683079V.5
                   Case 19-10879-CSS       Doc 191      Filed 08/20/19   Page 8 of 9



the Debtor at the outset of this case, including the effort it has expended in analyzing and seeking

to resolve the claims against it—which both date back many years and are substantively

complex— the Debtor has proceeded through this chapter 11 case with speed and efficiency.

E.       The Debtor Has Proposed A Viable Plan

         22.       As discussed, the Debtor has already proposed the Plan and intends to solicit

votes thereon shortly after the Court’s approval of the proposed Disclosure Statement. The

Debtor is committed to confirming and consummating the Plan; however, the hearing to confirm

the Plan (the “Plan Confirmation Hearing”) will not take place until after the expiration of the

current Exclusive Filing Period. The hearing to approve the Disclosure Statement is currently

scheduled for September 13, 2019, and the Plan Confirmation Hearing will be scheduled

thereafter.

         23.       For the reasons stated above, the Debtor submits, consistent with the facts and

circumstances of this case, that it satisfies multiple factors justifying the extension of its

Exclusive Periods, and that the relief requested herein is appropriate and in its best interests, as

well as in the best interests of its estate and creditors.

                                                 Notice

         24.       Notice of this Motion shall be provided to: (a) the Office of the United States

Trustee for the District of Delaware (Attn: Linda Richenderfer, Esq.); (b) the holders of the

twenty (20) largest unsecured claims against the Debtor; (c) the Securities and Exchange

Commission; (d) the Office of the United States Attorney General, U.S. Department of Justice,

950 Pennsylvania Avenue NW, Washington, DC 20530 (Attn: William Barr); (e) the Internal

Revenue Service; (f) the United States Attorney’s Office for the District of Delaware;

(g) attorneys for GE Capital US Holdings, Inc., Weil, Gotshal & Manges, LLP, 767 Fifth



                                                    8
RLF1 21683079V.5
                   Case 19-10879-CSS      Doc 191     Filed 08/20/19     Page 9 of 9



Avenue, New York, NY 10153 (Attn: Gary T. Holtzer, Esq. and Jacqueline Marcus, Esq.); and

(h) those parties entitled to receive notice pursuant to Bankruptcy Rule 2002 (the “Notice

Parties”). The Debtor respectfully submits that no further notice of this Motion is required.

                                          No Prior Request

         25.       No previous request for the relief sought herein has been made by the Debtor to

this or any other court.

                   WHEREFORE the Debtor respectfully requests entry of the Proposed Order

granting the relief requested herein and such other and further relief as the Court may deem just

and appropriate.

Dated: August 20, 2019
       Wilmington, Delaware
                                              /s/ Travis J. Cuomo
                                              Mark D. Collins (No. 2981)
                                              Russell C. Silberglied (No. 3462)
                                              Zachary I. Shapiro (No. 5103)
                                              Brendan J. Schlauch (No. 6115)
                                              Travis J. Cuomo (No. 6501)
                                              RICHARDS, LAYTON & FINGER, P.A.
                                              One Rodney Square
                                              920 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 651-7700
                                              Facsimile: (302) 651-7701
                                              Email: collins@rlf.com
                                                      silberglied@rlf.com
                                                      shapiro@rlf.com
                                                      schlauch@rlf.com
                                                      cuomo@rlf.com

                                              Attorneys for the Debtor
                                              and Debtor in Possession




                                                  9
RLF1 21683079V.5
